Citation Nr: 1710312	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to a service connected disability beginning May 17, 2006 until May 2, 2008, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1969 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) from the May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This matter was previously remanded by the Board in January 2013 to obtain an examination to determine whether the Veteran's service connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him, and, if so, then to refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services ("Director") for consideration of assignment of a TDIU on an extraschedular basis.  

During the pendency of the appeal, the Veteran was granted increased ratings for his agoraphobia evaluated at 50 percent disabling beginning May 17, 2006 (June 2016 Board decision) and 70 percent disabling beginning May 2, 2008 (January 2015 Board decision).  Additionally, in a June 2016 rating decision, the Veteran was awarded entitlement to a TDIU on a schedular basis beginning May 2, 2008.  The remaining issue on appeal is entitlement to a TDIU on an extraschedular basis from May 17, 2006 until May 2, 2008.

The Veteran appeared at a September 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDINGS OF FACT

The evidence establishes that the Veteran's service connected disability did preclude him from securing or following a substantially gainful occupation from May 17, 2006 to May 2, 2008.



CONCLUSION OF LAW

The criteria for a TDIU, from May 17, 2006 to May 2, 2008 on an extraschedular basis, have been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in January 2013.  The purpose of this remand was to 1) obtain an examination to determine whether the Veteran's service connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him, and if so, then 2) to refer the Veteran's claim of entitlement to a TDIU to the Director for consideration of assignment of a TDIU on an extraschedular basis.  Upon remand, the Veteran underwent VA examinations for all of his service connected disabilities which included opinions regarding the disability's effect on his employability.  Subsequently, the matter was referred to the Director for consideration of a TDIU on an extraschedular basis.  In July 2016, the Director responded as discussed more fully below.  The Board therefore finds that there was substantial compliance with the prior remand order and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 
III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his unemployability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that the Veteran's service connected mental disability does preclude him from securing or following a substantially gainful occupation. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability or disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  
Here, the Veteran does not meet the schedular requirements for a TDIU for the period on appeal.  During the period on appeal, the Veteran was in receipt of service connection for agoraphobia, rated as 50% disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as 0% disabling.  Therefore, the issue on appeal is whether or not the Veteran is entitled to a TDIU on an extraschedular basis.  The Veteran asserts that he is unemployable as a direct result of his agoraphobia.  Specifically, the Veteran contends that he is unable to secure or follow substantially gainful employment due to the inability to leave his home and a phobia of bridges, flying, and open spaces.

The Board has considered the combined effect of the Veteran's disabilities and the subsequent effect on his employability.  A March 2015 VA examiner stated that the Veteran's tinnitus and mild bilateral hearing loss, individually or combined, would not prevent the Veteran from obtaining or maintain gainful employment.  Therefore, the analysis of this decision will focus on the Veteran's agoraphobia and its impact on his employability.

The Veteran left high school and later received a GED.  He eventually earned a Bachelor's of Science in human resources in 1991 after taking night classes for 20 years.  After his separation from the military, the Veteran worked part time at a beer company for two years as a machine operator and bottler, can filler, and packager.  However, in 1999, the Veteran lost this job do to missing too many days of work as a result of not being able to cross a bridge between his home and employer. 

In July 2016, the Director of Compensation Services responded to the RO's request for an opinion regarding consideration of entitlement to a TDIU on an extraschedular basis from May 17, 2006 to May 2, 2008.  The Director concluded that during the time period at issue, the Veteran's disability was mild to moderate and did not, in and of itself, cause the Veteran to be unemployable.  The Director opined that although a private November 2014 opinion, as discussed more fully below, is probative to the issue of a TDIU, more weight is afforded to contemporaneous evidence for the applicable period.  However, no further rationale is provided.

In October 2015, the Veteran underwent a VA examination regarding his service connected mental disability.  The Veteran stated that he has spontaneous panic attacks one to two times a day lasting ten minutes each.  During these attacks he experiences tunnel vision, shortness of breath, imbalance, feelings of fainting, and sweaty palms.  These attacks happen when crossing a bridge, leaving his house, being out in an open space, and "out of the blue."  The Veteran also experiences overlapping anxiety symptoms.  The Veteran reported that he experiences anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships (the Veteran has very minimal social contact), difficulty in adapting to stressful circumstances, including work or a work-like setting, and suicidal thoughts.  

The examiner stated that the Veteran's specific phobia of bridges and flying and panic disorder is neither new, nor a separate condition that has developed since becoming service connected for agoraphobia.  Rather, the Veteran developed these conditions, and has had corresponding symptoms, since 1979/1980.  The examiner noted that the Veteran's conditions have remained consistent since 1979/1980 and that the Veteran currently does not leave his home due to his fear of crossing bridges.  Due to this fear and long-term anxiety, the examiner stated that Veteran has not functioned in an occupational environment for many years and as a result has not been able to have a job.

A November 2014 private psychologist interviewed the Veteran at length and reviewed the Veteran's VA claims file in its entirety.  During this interview, the Veteran reported that his world closes in a little bit more every day.  The psychologist noted that the Veteran suffers from feelings of social isolation, panic attacks, anxiety, insomnia, nightmares, suicidal ideation, depressed mood, hopelessness, and a variety of phobias (including crossing bridges, heights, flying, and open spaces).  The psychologist stated that the Veteran has been suffering from many of these symptoms since the late 1970's.  The Veteran indicated that after losing his job in 1999 as a result of his agoraphobia, he has had "no idea" what employment he could obtain as he cannot leave his house due to his service connected mental disability. 

The November 2014 psychologist also stated that since 2006, the Veteran has become increasingly more socially isolative, avoidant, and hopeless and that these symptoms adversely impact the Veteran's ability to secure employment.  The psychologist referenced the 2011 VA examination discussed below and disagreed with the examiner's opinion that it is less likely than not that the Veteran's service connected condition precludes his ability to perform a job consistent with his training and background.  The November 2014 psychologist stated that due to the Veteran's increasing hopelessness, as a result of his service connected agoraphobia, it is more likely than not that his service connected condition precludes his ability to secure and follow substantially gainful employment dating back to his termination from his previous job in 1999.

In March 2011, the Veteran underwent a VA examination in which the examiner opined that because the Veteran was aware of adaptive behaviors to take advantage of to reduce the symptoms associated with his mental disability, it is less likely than not that the Veteran's service connected condition precludes his ability to perform a job consistent with his training and background.

However, a September 2010 treatment note stated that the Veteran reported that he was experiencing more anxiety with less specific triggers and a December 2008 VA letter stated that the Veteran's panic attacks cause him significant hardship, distress, and impairment in work and social abilities.  The December 2008 VA doctor stated that the Veteran's symptoms are unlikely to reach full remission and are likely to continue to have a significant functional impact.

In a November 2008 lay statement to the Board, the Veteran stated that he has panic attacks daily that occur at any time regardless of what he is doing and that they control his way of living. The Veteran also reported suicidal thoughts, irrational fits of rage, and vivid nightmares.

The determination of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  The Board finds the October 2015 VA examination and November 2014 private psychology opinion more probative than the March 2011 VA examination as they are more consistent with the Veteran's statements and treatment records throughout the record.  Furthermore, the record reflects that the Veteran's agoraphobia and associated symptoms have remained constant throughout the period on appeal and therefore do not justify denial of a TDIU for the period preceding May 2, 2008 when TDIU on a schedular basis was granted.

Based on the foregoing, considering the functional impairment caused by his service connected disabilities, and taking into account his education, experience, and vocational attainment, the evidence does not reflect that sedentary work or physical labor would be feasible for the Veteran as he is unable to leave his home due to his symptoms discussed above.  As a result, the Board finds that the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation and that entitlement to a TDIU is warranted for the period of May 17, 2006 to May 2, 2008, on an extraschedular basis. 

ORDER

Entitlement to a TDIU for the period of May 17, 2006 to May 2, 2008, on an extraschedular basis, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


